 



AMENDMENT N° 11

 

TO THE

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PREAMBLE

 

This Amendment N° 11 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium Next System, as amended, (the
“Contract”) is entered into on this 3rd day of July, 2012 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, the Parties have agreed to implement the [***] Service into NEXT as
specified in Purchaser Change Request 025, SPS Requirements Changes for [***]
Service, dated November 11, 2011, using version [***], including increased
number of [***] from [***] to [***], of the [***] as the baseline;

 

WHEREAS, Purchaser issued a letter, dated June 15, 2012, authorizing Contractor
to proceed with work necessary to implement the [***] Service, which is
superseded by this Amendment; and

 

WHEREAS, the Parties have reached agreement on the total price, milestone
payment schedule and Deliverable Data for the implementation of the [***]
Service.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:   Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.

 

Article 2:    The Base Contract Price set forth in Article 4.1 of the Contract
is hereby revised to read [***] U.S. Dollars (US$[***]).

 

Article 3:    Section 11 of Exhibit B is hereby revised to add the following
separate [***].

 

[***]

 

Article 4:    Exhibit D of the Contract is hereby revised to add the following
separate [***] applicable to the implementation of the [***] Service.

 

[***]

 

Article 5:    Appendix A of the SOW is hereby revised by the addition of the
following separate [***] table applicable to the implementation of the [***]
Service.

 

[***]

 

  Iridium / Thales Alenia Space Confidential & Proprietary 1

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

[***]

 

[***]

 

Article 6:    Appendix B of the SOW is hereby revised by the addition of the
following [***] applicable to the implementation of [***] Service.

 

[***]

 

Article 7:    This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 8:    All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/ Nathalie Smirnov S. Scott Smith   Nathalie Smirnov Executive Vice President,
  Senior Vice President, Satellite Development & Operations   System & Payload –
Telecom2

  

  Iridium / Thales Alenia Space Confidential & Proprietary 2

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

